

116 HR 5339 IH: Freedom To Invest in Tomorrow's Workforce Act
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5339IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Ms. Spanberger (for herself and Mr. Wittman) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permit certain expenses associated with obtaining or
			 maintaining recognized postsecondary credentials to be treated as
			 qualified higher education expenses for purposes of 529 accounts.
	
 1.Short titleThis Act may be cited as the Freedom To Invest in Tomorrow's Workforce Act. 2.Certain career training and credentialing expenses treated as qualified higher education expenses for purposes of 529 accounts (a)In generalSection 529(e)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(C)Certain career training and credentialing expenses
 (i)In generalThe term qualified higher education expenses includes— (I)tuition, fees, books, supplies, and equipment required for the enrollment or attendance of an individual in a recognized postsecondary credential program, or any other expense incurred in connection with enrollment in or attendance at a recognized postsecondary credential program if such expense would, if incurred in connection with enrollment or attendance at an eligible educational institution, be covered under subparagraph (e)(3)(A), and
 (II)fees required to obtain or maintain a recognized postsecondary credential (as such term is defined in section 3(52) of the Workforce Innovation and Opportunity Act), including testing and other fees required by the organization issuing the recognized postsecondary credential as a condition of maintaining or obtaining the credential.
 (ii)Recognized postsecondary credential programFor purposes of this paragraph, the term recognized postsecondary credential program means a program to obtain a recognized postsecondary credential if such program is included on a list prepared under section 122(d) of the Workforce Innovation and Opportunity Act or meets the training or educational prerequisites to qualify an individual to take an examination developed or administered by an organization widely recognized as providing reputable credentials in the occupation, where such examination is required to obtain or maintain a recognized postsecondary credential.
						.
 (b)Effective dateThe amendment made by this section shall apply to expenses paid or incurred in taxable years beginning after the date of the enactment of this Act.
			